              Case 8:20-cv-01066-TDC Document 12 Filed 08/07/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                   GREENBELT DIVISION


    OBADIAH OSEKO KEGEGE

                                         Plaintiff,

          v.                                              Civil Action No: 8:20-cv-01066-TDC

    NAMESILO LLC, et al.

                                       Defendants.



         TUCOWS, INC.’S AMENDED ANSWER TO PLAINTIFF’S COMPLAINT

         Pursuant to Federal Rule of Civil Procedure 15(a)(1)(A), Defendant Tucows, Inc.

(“Tucows”), through counsel, hereby submits its Amended Answer to Plaintiff’s Complaint

(ECF No. 1). Because Tucows has filed this amended pleading within 21 days of service of its

original response (see ECF No. 9), Tucows is permitted to file this amended pleading as a matter

of course. Fed. R. Civ. P. 15(a)(1)(A).1 For its Amended Answer, Tucows states as follows:

                                        GENERAL DENIAL

         1.       Tucows generally denies all allegations in Plaintiff’s Complaint except as

otherwise admitted in this Amended Answer. This qualified general denial applies to all

allegations in Plaintiff’s Complaint, including any allegations deemed to be included in




1
        Tucows is aware that Plaintiff has filed—but has not served—a motion seeking leave to
file an amended complaint (ECF No. 8). Tucows serves this responsive pleading to Plaintiff’s
original complaint to ensure all of its defenses, including those available under Rule 12(b), are
preserved. See Fed. R. Civ. P. 12(h)(1)(B)(ii). Tucows hereby expressly reserves any and all
defenses it may have if the Court grants Plaintiff leave to file his proposed amended complaint.
                                                      1
              Case 8:20-cv-01066-TDC Document 12 Filed 08/07/20 Page 2 of 4



unnumbered paragraphs, headings, footnotes, figures, exhibits, the prayer for relief, or jury trial

demand.

         2.       For certain allegations, Tucows lacks knowledge or information sufficient to form

a belief about the truth of the allegations, and therefore denies them on that basis. Tucows states

that it lacks such knowledge or information to form a belief about the truth of the allegations

contained in the following Paragraphs in Plaintiff’s Complaint: ¶¶ 2–6, 8–30, 32–39, 43, 46–53,

55–81.

                                      SPECIFIC ADMISSIONS

         3.       Tucows does not dispute that this Court has subject-matter jurisdiction over this

action at this time. However, Tucows lacks knowledge or information sufficient to determine

whether the Court has jurisdiction over the case under 28 U.S.C. § 1332 because Plaintiff did not

plead facts sufficient to identify the citizenship of other defendants.

         4.       Tucows admits the allegation in Paragraph 7 that Tucows, Inc is a publicly traded

internet services and telecommunications company incorporated in the United States with a

principal place of business in Toronto, Canada. Tucows denies the remaining allegations in

Paragraph 7.

                                      RULE 12(b) DEFENSES

         Tucows asserts the following defenses under Federal Rule of Civil Procedure 12(b):
         1.       Plaintiff’s service of process on Tucows was insufficient. Fed. R. Civ. P.

12(b)(5).

         2.       The Court lacks personal jurisdiction over Tucows. Fed. R. Civ. P. 12(b)(2).

         3.       Plaintiff’s Complaint fails to state a claim upon which relief can be granted. Fed.

R. Civ. P. 12(b)(6).




                                                   2
            Case 8:20-cv-01066-TDC Document 12 Filed 08/07/20 Page 3 of 4



                                       OTHER DEFENSES

       4.       Tucows does not host any of the websites Plaintiff has identified in his complaint.

Nor does Tucows create or publish any content on any of those websites.

       5.       Tucows is immune from all of Plaintiff’s claims under Section 230 of the

Communications Decency Act.

       6.       Plaintiff cannot meet his burden of proof for any of his claims.

       7.       Plaintiff’s claims are barred, in whole or in part, by the relevant statute of

limitations for each of Plaintiff’s claims.



 Dated: August 7, 2020                           Respectfully submitted,



                                                 s/ Patrick A. Harvey
                                                 Patrick Harvey (Bar No. 18758)
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 1111 Pennsylvania Avenue, NW
                                                 Washington, DC 20004
                                                 T: (202) 739-3000
                                                 F: (202) 739-3001
                                                 patrick.harvey@morganlewis.com


                                                 Attorney for Defendant Tucows, Inc.




                                                   3
         Case 8:20-cv-01066-TDC Document 12 Filed 08/07/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020 I caused Tucows, Inc.’s Amended Answer to

Plaintiff’s Complaint to be served via first class mail on Plaintiff Obadiah O. Kegege at the

following address:

       Plaintiff Obadiah O. Kegege
       P.O. Box 1153
       Greenbelt, MD 20768

                                                                s/ Patrick A. Harvey




                                             4
